          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 1 of 10



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

BELINDA KAY PENCE, et al.,                          §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                    1:20-CV-88-RP
                                                    §
PERMIAN HIGHWAY PIPELINE,                           §
LLC, et al.,                                        §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is Defendants Permian Highway Pipeline, LLC (“PHP”), Kinder Morgan

Texas Pipeline, LLC (“KMTP”), and Kinder Morgan, Inc.’s (“Kinder Morgan,” and collectively

“Defendants”) Motion to Dismiss Plaintiffs Belinda Kay Pence, Rosalind Lee, Stan Parker, Andrew

Sansom, and Mark Weiler’s (together “Plaintiffs”) amended complaint, (Am. Compl., Dkt. 37). (Mot.

Dismiss, Dkt. 38). Plaintiffs filed a response, and Defendants replied. (Dkts. 40, 41). Having

considered the parties’ briefs, the record, and the relevant law, the Court finds that the motion

should be granted under Rule 12(b)(1).

                                         I. BACKGROUND

        This case arises out of Defendants’ construction of a natural gas pipeline (“Pipeline”)

crossing sixteen Texas counties, including Gillespie and Blanco Counties, where Plaintiffs own

interests in property. (Am. Compl., Dkt. 37, at 1; Mot. Dismiss, Dkt. 38, at 9). Plaintiffs are five

individuals with interests in property that were taken by eminent domain or are encumbered by an

easement to allow for construction of the Pipeline. (Dkt. 37, at 3). Plaintiff Weiler claims that he

sold PHP a permanent easement “while under threat of Defendants taking this permanent easement

and right of way by eminent domain.” (Dkt. 27, at 3). Defendants are the owners and operators of




                                                    1
           Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 2 of 10



the Pipeline—while PHP is the owner of the Pipeline, KMTP, a wholly owned subsidiary of Kinder

Morgan, is charged with constructing and operating the Pipeline. (Id. at 3–4).

        On August 10, 2018, PHP publicly announced that it was seeking bids from natural gas

shipping for capacity on the Pipeline, which KMTP characterized as offering “intrastate and

[Natural Gas Policy Act] NGPA Firm 311 Transportation Service.” (Dkt. 27, at 7). On October 8,

2018, PHP submitted an application for a T-4 permit to the Texas Railroad Commission (“TRC”)

representing that the Pipeline would operate as a “Gas Utility” since it would transport gas owned

by the operator and others for a fee. (Id. at 9). On October 22, 2018, the TRC issued a T-4 Permit

authorizing PHP to operate the Pipeline, which it updated T-4 Permit on December 3, 2018. (Id. at

9–10). Defendants obtained a permit under Texas’s T-4 permit process because, as the Pipeline is

intrastate would offer an intrastate service, Defendants believed they were not subject to Federal

Energy Regulatory Commission (“FERC”) jurisdiction and did not need to obtain a certificate of

public convenience and necessity (“Certificate”) for the Pipeline as required under the Natural Gas

Act (“NGA”). (Dkt. 37, at 8; Dkt. 38, at 11–13).

        The crux of the parties’ dispute centers around whether the Pipeline provides an intrastate or

interstate service, which determines whether Defendants should have obtained a Certificate from the

FERC before beginning construction. (Dkt. 37, at 20–27; Dkt. 38, at 12–13). It is undisputed that

the Pipeline itself is entirely inside of Texas and does not cross a state line. (Dkt. 37, at 25; Dkt. 38,

at 9). If the Pipeline provides a purely intrastate service, as Defendants contend, then Defendants

properly sought only a T-4 permit from the TRC. (Dkt. 38, at 11, 13) (“[W]hile the NGA provides

FERC with exclusive jurisdiction over pipelines engaged in interstate transportation, the NGA

leaves regulation of ‘intrastate transactions and pipelines’ to the states.”) (citing Texas Pipeline Assoc. v.

FERC, 661 F.3d 258, 263 (5th Cir. 2011)).




                                                      2
          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 3 of 10



        Section 7 of the NGA forbids the construction or operation of any interstate gas pipeline

without a Certificate issued by the FERC and limits the use of eminent domain to construct

interstate pipelines to Certificate holders. 15 U.S.C. § 717f(c)(1)), 717f(h). Obtaining a Certificate

involves being subject to the “FERC’s rigorous, public, transparent, multi-year administrative

process, and the mitigation conditions in its Certificate governing pipeline construction and

operation, all of which are intended to provide landowners with extensive procedural and

substantive protections for their health, safety and property.” (Dkt. 37, at 25). As relevant to

Plaintiffs, the FERC’s certification process only allows natural gas pipeline companies to “take

private property if they satisfy multiple criteria, including the FERC’s determination . . . that the

pipeline ‘has made efforts to eliminate or minimize any adverse effects the project might have on . . .

landowners and communities affected by the route of the new pipeline.’” (Id. at 12).

        If, on the other hand, the Pipeline provides an interstate service by virtue of being supplied

by and delivering natural gas to other interstate pipelines, the Pipeline is subject to the NGA and

Defendants would have needed to obtain a Certificate from the FERC in order to construct the

Pipeline. (Dkt. 37, at 25–28) (“Section 7(c)(1)(A) of the Natural Gas Act, 15 U.S.C.§717f(c)(1)(A),

prohibits the construction or operation of an interstate natural gas pipeline without a certificate of

public convenience and necessity from the [FERC].”). Defendants contend that they are exempt

from obtaining Certificate under Section 311 of the Natural Gas Policy Act (“NGPA”), which

allows intrastate pipelines that transport gas on behalf of other pipelines that transport interstate gas

without being subject to the FERC’s jurisdiction under the NGA. (Dkt. 38, at 13–14) (citing 15

U.S.C. § 3371(a), 15 U.S.C. § 3431(a)(2)).

        Plaintiffs initiated the instant action on January 24, 2020, seeking declaratory and injunctive

relief for Defendants’ alleged violations of NGA and 42 U.S.C. § 1983 for their failure to obtain a

Certificate from the FERC because, as Plaintiffs argue, the Pipeline is in fact an interstate natural gas


                                                    3
          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 4 of 10



pipeline subject to federal regulations. (Compl., Dkt. 1, at 22–23). In response to Defendants first

motion to dismiss, (Dkt. 30), Plaintiffs amended their complaint to drop their claim brought under

the NGA. (Am. Compl., Dkt. 37). The essence of Plaintiffs’ remaining claim is that because

Defendants did not obtain a Certificate from the FERC for the construction of the Pipeline, they

“may not legally construct, operate, or take Plaintiffs’ property for purposes of constructing or

operating” the Pipeline. (Dkt. 37, at 2).

        Defendants now once again move to dismiss Plaintiffs’ amended complaint, arguing that it

“merely seeks to disguise an improper NGA claim as a Section 1983 claim.” (Dkt. 38, at 9).

Defendants ask the Court to dismiss Plaintiffs’ claim under Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure for lack of subject matter jurisdiction and for failure to state a claim

upon which relief may be granted. (Id.).

                                       II. LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(1) allows a party to assert lack of subject-matter

jurisdiction as a defense to suit. Fed. R. Civ. P. 12(b)(1). Federal district courts are courts of limited

jurisdiction and may only exercise such jurisdiction as is expressly conferred by the Constitution and

federal statutes. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A federal court

properly dismisses a case for lack of subject matter jurisdiction when it lacks the statutory or

constitutional power to adjudicate the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143

F.3d 1006, 1010 (5th Cir. 1998). “The burden of proof for a Rule 12(b)(1) motion to dismiss is on

the party asserting jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert.

denied, 536 U.S. 960 (2002). “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.” Id. In ruling on a Rule 12(b)(1) motion, the court may consider any

one of the following: (1) the complaint alone; (2) the complaint plus undisputed facts evidenced in




                                                     4
           Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 5 of 10



the record; or (3) the complaint, undisputed facts, and the court’s resolution of disputed facts. Lane

v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).

                                            III. DISCUSSION

        Defendants move to dismiss Plaintiffs’ claim for lack of subject matter jurisdiction because

the Court cannot award Plaintiffs’ requested relief “without intruding on the regulatory scheme

Congress created in the NGA,” arguing that the FERC has exclusive jurisdiction over Plaintiffs’

claim, including the threshold question of whether the Pipeline is subject to the NGA at all. (Dkt.

38, at 14). Plaintiffs respond that they have no mechanism to seek relief before the FERC, and even

if they did, their “[section] 1983 claim would still not be displaced” and the “simple factual

determination” of whether the Pipeline is properly considered intrastate or interstate “does not need

FERC’s expertise.” (Dkt. 40, at 14–15).

        In determining whether this Court has subject matter jurisdiction over Plaintiffs’ claim, it

must apply the two-step framework established in Thunder Basin Coal Co. v. Reich to determine

whether Congress intended to allocate initial review to an administrative body, here the FERC. 510

U.S. 200, 207 (1994). Under Thunder Basin, this Court must first examine whether Congress’s intent

to preclude district court jurisdiction in favor of an administrative body is ‘fairly discernible in the

statutory scheme.’” See id. Second, the Court examines whether Plaintiffs’ claim is “of the type

Congress intended to be reviewed within this statutory structure.” Id. at 212. Having reviewed the

statute and Plaintiffs’ claim, the Court finds that the NGA “contains a comprehensive scheme for

administrative adjudication” of claims such as that brought by Plaintiffs claim that precludes this

Court’s exercise of jurisdiction. Total Gas & Power N. Am., Inc. v. Fed. Energy Regul. Comm’n, 2016 WL

3855865, at *22 (S.D. Tex. July 15, 2016), aff’d, 859 F.3d 325 (5th Cir. 2017), as revised (July 10, 2017),

and aff’d, 859 F.3d 325 (5th Cir. 2017), as revised (July 10, 2017).




                                                      5
          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 6 of 10



        First, the Court evaluates “whether the NGA establishes a comprehensive scheme for

administrative adjudication and judicial review that precludes this Court from exercising jurisdiction

over this action.” Total Gas, 2016 WL 3855865, at *7. Defendants argue that the NGA “provides a

comprehensive scheme to process complaints, investigate potential violations, and assess penalties,

with resort to the federal courts only in limited circumstances,” citing to the various enforcement

provisions in the NGA. (Dkt. 38, at 15–18) (citing to 15 U.S.C. § 717m–t). While Plaintiffs refer to

Defendants “two-page detailed description of the NGA’s administrative process for such

complaints,” they do not address or refute Defendants’ assertions on this factor. (Dkt. 40, at 11).

        The NGA’s “extensive review framework,” which “specifically allows for district court

jurisdiction over certain actions” demonstrates that “Congress knew how to allow for district court

jurisdiction, yet it chose not to do so when it came to issues” such as the predicate of finding a

violation of the NGA—here whether the Pipeline is properly considered intrastate or interstate.

(Dkt. 38, at 17) (“The NGA provides federal district court jurisdiction only in limited

circumstances.”) (citing to § 717f(h) (eminent domain), § 717m(d) (subpoena enforcement), §

717s(a) (FERC action for injunction), § 717u (federal court jurisdiction)); Berkley v. Mountain Valley

Pipeline, LLC, 896 F.3d 624, 629–30 (4th Cir. 2018). Having reviewed the NGA’s “language,

structure, and purpose,” the Court finds that the “NGA provides clear and comprehensive guidance

for conducting agency hearings and providing appellate review.” Thunder Basin, 510 U.S. at 207; Total

Gas, 2016 WL 3855865, at *15 (citing See NGA §§ 15, 16, 19, 15 U.S.C. §§ 717n, 717o, 717r.). This

factor thus weighs against district court jurisdiction over this matter.

        Second, the Court examines whether Plaintiffs’ claim is “of the type Congress intended to be

reviewed within the statutory structure.” Thunder Basin, 510 U.S. at 207. Congress is presumed to not

have intended to limit jurisdiction if “a finding of preclusion could foreclose all meaningful judicial

review”; if the suit is “‘wholly collateral’ to a statute’s review provisions”; and if the claim is “outside



                                                     6
            Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 7 of 10



the agency’s expertise.” Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 489 (2010).

Courts generally consider the first factor—“meaningful judicial review”—to be the “most

important.” Bennett v. U.S. Sec. & Exch. Comm’n, 844 F.3d 174, 183 (4th Cir. 2016) (collecting cases).

Here, the parties hotly contest whether the FERC’s review process allows for meaningful judicial

review.

          Despite 15 U.S.C. § 717l’s designation that only “States, municipalities, and state

commissions” may bring a complaint before the FERC, Defendants argue that Rule 206 of FERC’s

regulations also allow “any person” to file a complaint for violations of the NGA and that, in any

event, “FERC has for decades routinely heard Rule 206 complaints by individual parties alleging

NGA violations.” (Dkt. 38, at 7; Reply, Dkt. 41, at 2 n.1) (collecting FERC cases). Plaintiffs respond

that under the NGA’s statutory scheme, they “do not have the right to go to FERC with a

complaint about the status of the Pipeline under the Natural Gas Act” because Congress

“specifically limited FERC’s jurisdiction to complaints from ‘States, municipalities, and state

commissions.’” (Resp., Dkt. 40, at 12) (citing 15 U.S.C. § 717l). Plaintiffs contend that Rule 206

“governs FERC proceedings under numerous statutes, except under the NGA” because the

regulations contemplate that the use of the term “person” may be limited by the “governing

enabling legislation.” (Dkt. 40, at 12). Plaintiffs emphasize that, regardless of the Rule’s purported

modification of who may bring a complaint before the FERC, an agency “may not create a right that

Congress has not.” (Dkt. 40, at 13) (citing Alexander v. Sandoval, 532 U.S. 275, 291 (2005)).

          Generally, when the wording of a regulation is contrary to the wording of the underlying

statute, courts must follow the plain statutory language and not the regulations. Salinas v. Rodriguez,

963 F.2d 791, 793 (5th Cir. 1992) (citing Bureau of Alcohol, Tobacco & Firearms v. Fed. Lab. Rels. Auth.,

464 U.S. 89, 97–98, 195 (1983). However, while “regulations cannot expand the reach of the

underlying statute,” a court will ordinarily defer to an agency’s interpretation of its



                                                     7
           Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 8 of 10



own regulations unless an agency exceeds its statutory authority or inconsistently construes a statute.

Leber v. Pennsylvania Dep’t of Env’t Res., 780 F.2d 372, 377–78 (3d Cir. 1986). Under Sections 14(a) and

16 of the NGA,1 the FERC has “broad authority” to “make such orders, rules and regulations as

may be necessary to carry out the provisions of the NGA.” Total Gas, 2016 WL 3855865, at *14; In re

W. States Wholesale Nat. Gas Antitrust Litig., 633 F. Supp. 2d 1151, 1165 (D. Nev. 2007). Section 16 of

the NGA, in particular, specifically states that FERC “may classify persons and matters within its

jurisdiction and prescribe different requirements for different classes of persons or matters.” 15

U.S.C.A. § 717o (West).

        Given that the FERC’s “broad responsibilities . . . demand a generous construction of its

statutory authority” to promulgate rules to investigate and hear complaints of alleged NGA

violations, this Court will defer to FERC’s regulations and history of allowing complaints by

individual parties alleging NGA violations. (Dkt. 41, at 2 n.1) (collecting complaints); Total Gas, 2016

WL 3855865, at *14 (S.D. Tex. July 15, 2016) (finding “congressional intent that FERC administer

the entire process for assessment of civil penalties, including the predicate of finding a violation of

the NGA”). The Court finds that Plaintiffs may file a complaint with FERC seeking a predicate

finding that the Pipeline provides an interstate service, and is thus subject to the NGA. As such, this

factor weighs against the exercise of jurisdiction, since here “a finding of preclusion” does not

“foreclose all meaningful judicial review.” Free Enter. Fund, 561 U.S. at 489.

        Next, the Court must consider whether Plaintiffs’ claim is “wholly collateral” to a statute’s

review provisions.” Id. Defendants argue that this factor weighs against this Court’s exercise of


1Section 14(a) of the NGA (15 U.S.C. § 717m(a)) provides: “The Commission may investigate any facts,
conditions, practices, or matters which it may find necessary or proper in order to determine whether any
person has violated or is about to violate any provisions of this chapter or any rule, regulation, or order
thereunder.” Section 16 of the NGA (15 U.S.C. § 717o) provides: “The Commission shall have power to
perform any and all acts, and to prescribe, issue, make, amend, and rescind such orders, rules and regulations
as it may find necessary or appropriate to carry out the provisions of this chapter.”



                                                      8
          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 9 of 10



jurisdiction because Plaintiffs’ claim “boils down to a challenge that the Pipeline is an interstate

pipeline subject to NGA Section 7” and the FERC “has established a clear mechanism for

processing complaints concerning potential violations of Section 7.” (Dkt. 38, at 19). Plaintiffs

respond that the Court nonetheless retains jurisdiction over their constitutional claim because

“[section] 1983 is exactly the type of federal law that creates a cause of action to enforce the NGA’s

provisions.” (Dkt. 40, at 11).

        While Plaintiffs are correct that “courts do not lightly hold that a statutory scheme is

comprehensive enough to supplant a [section] 1983 claim,” here Plaintiffs’ constitutional claim is

“not wholly collateral to the statutory review scheme” because it challenges Defendants’ failure to

obtain a Certificate from the FERC under Section 7 of the NGA. (Dkt. 40, at 14–15; Am. Compl.,

Dkt. 37, at 27–28); See Berkley v. Mountain Valley Pipeline, LLC, 896 F.3d 624, 632 (4th Cir. 2018). A

determination by the FERC as to whether the Pipeline is properly considered interstate or intrastate,

“the predicate of finding a violation of the NGA,” may moot Plaintiffs’ claim entirely and “warrants

the requirement that [they] pursue adjudication, not shortcut it.” Jarkesy v. S.E.C., 803 F.3d 9, 27

(D.C. Cir. 2015) (citing FTC v. Standard Oil Co. of California, 449 U.S. 232, 244 n.11 (1980)); Berkley,

896 F.3d at 632 (noting that one of the “principal reasons” to defer to agency review is to “obviate

all occasion for judicial review”). Therefore, Plaintiffs’ claim is not wholly collateral to the NGA’s

administrative review scheme and this factor disfavors the exercise of jurisdiction by this Court.

        Lastly, the Court examines if Plaintiffs’ claim is “outside the agency’s expertise.” Free Enter.

Fund, 561 U.S. at 489. Defendants posit that the determination as to whether the Pipeline is subject

to the NGA “fall[s] squarely within FERC’s expertise.” (Dkt. 38, at 19). Plaintiffs “agree that this

issue is not ‘outside of’ FERC’s expertise,” yet argues that this factor alone does not indicate that

Congress intended to preclude district court jurisdiction. (Dkt. 40, at 14). Given that the previous

factors weigh against this Court’s exercise of jurisdiction, the Court need not rely on this factor



                                                    9
          Case 1:20-cv-00088-RP Document 48 Filed 03/05/21 Page 10 of 10



alone in reaching its conclusion that it does not have subject matter jurisdiction over Plaintiffs’

claim. As the court noted in Total Gas, “NGA regulates in a highly complex business arena” and the

FERC “is in the best position to weigh competing interests and address contested factual matters.”

Total Gas & Power, 2016 WL 3855865, at *21. Here, the FERC “could bring its expertise to bear” by

resolving the preliminary question of whether the Pipeline is subject to the NGA, potentially

“disposing of the case before reaching the constitutional question.” Bennett v. U.S. Sec. & Exch.

Comm’n, 844 F.3d 174, 188 (4th Cir. 2016); Associated Gas Distributors v. F.E.R.C., 899 F.2d 1250, 1264

(D.C. Cir. 1990) (“[T]he task of interpreting § 311 is primarily the FERC’s.”). This factor thus

similarly weighs against the exercise of jurisdiction.

        In sum, based on the two-step analysis set out in Thunder Bird, the Court finds that Congress

intended to divest district courts of jurisdiction to hear the claim pursued by Plaintiffs and instead

intended that claim to be brought under the statutory review scheme established by the NGA. The

Court thus lacks subject matter jurisdiction over Plaintiffs’ claim, and it must be dismissed. Because

the Court dismisses Plaintiffs’ claim under Rule 12(b)(1), it need not address Defendants’ arguments

under Rule 12(b)(6).

                                         IV. CONCLUSION

        For the reasons given above, IT IS ORDERED that Defendants’ motion to dismiss, (Dkt.

38), is GRANTED. Plaintiffs’ amended complaint, (Dkt. 37), is DISMISSED WITHOUT

PREJUDICE.

         SIGNED on March 5, 2021.

                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                    10
